
	

114 HJ 69 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Carney introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to the Constitution of the United States.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Total estimated outlays of the operating funds of the United States for any fiscal year shall not exceed total estimated receipts to those funds for that fiscal year, unless Congress approves a specific excess of outlays over receipts by three-fifths of the whole number of each House by a roll call vote.
 2.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for the fiscal year beginning in that calendar year in which total estimated outlays of the operating funds of the United States for that fiscal year shall not exceed total estimated receipts to those funds for that fiscal year.
 3.No bill to increase revenue shall become law unless approved by a majority of the whole number of each House by a roll call vote.
 4.The Congress may waive the provisions of this article for any fiscal year and the first fiscal year thereafter if a declaration of war is in effect or if the Director of the Congressional Budget Office, or any successor, estimates that real economic growth has been or will be less than one percent for two consecutive quarters during the period of those two fiscal years. The provisions of this article may be waived for any fiscal year in which the United States is engaged in military conflict which causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law.
 5.Total estimated receipts of the operating funds shall exclude those derived from net borrowing. Total estimated outlays of the operating funds of the United States shall exclude those for repayment of debt principal; and for capital investments. The receipts (including attributable interest) and outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund shall not be counted as receipts or outlays for purposes of this article.
 6.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts.
 7.This article shall take effect beginning with the later of the second fiscal year beginning after its ratification or the first fiscal year beginning after December 31, 2020.
					.
		
